Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagisawa Pub. No. US 2014/0176844 A1 [Yanagisawa].
1.  Yanagisawa discloses a display device [¶ 18], comprising: a substrate including a peripheral area [Fig. 1, 100] around a display area [300];  a plurality of pixels in the display area of the substrate [¶ 28];  a plurality of data lines connected to the pixels [50];  a first voltage pad for applying a test voltage [30];  a control line configured to apply a control signal [CR1];  and a crack detection line connected between the first voltage pad and at least one of first data lines [TG3], the crack detection line being in the peripheral area [as shown generally];  wherein the test voltage is applied to the at least one of the first data lines when the control signal is applied [where the test voltage is applied to all terminals].
	2.  Yanagisawa discloses a test voltage line connected between the first voltage pad and second data lines [Fig. 1, line of TG1 for instance], wherein the test voltage is applied to the second data lines when the control signal is applied [when all lines are on].
.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 6, 12-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa.
	3.  Yanagisawa is silent on wherein the test voltage line has a resistance value corresponding to a resistance value of the crack detection line.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yanagisawa as required by this claim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	6.  Yanagisawa teaches a plurality of data pads connected to the data lines, each of the data pads to transfer a data voltage to be applied to the pixels [Fig. 1 pads of RGB lines].
	12.  Yanagisawa is silent on wherein the crack detection line has a zigzag pattern along one edge of the display area.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yanagisawa as required by this claim, since changing the shape of an element is within the level of person of ordinary skill in the art, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); (where the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
	13.  Yanagisawa is silent on wherein the crack detection line and the data lines are at different layers.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yanagisawa as required by this claim, since rearranging the location of parts of an invention is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).
	14.  The examiner takes official notice that it is notoriously old and well known in the art to have a test voltage comprise a black grayscale-level voltage.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yanagisawa as required by this claim, since such a modification simplifies the device.
	15.  Yanagisawa discloses a display device [¶ 18], comprising: a substrate including a peripheral area around a display area [Fig. 1, 100];  a plurality of pixels in the display area of the substrate [¶ 28];  a plurality of data lines connected to the pixels [50];  a first voltage pad for applying a test voltage [30];  a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 17.  Yanagisawa teaches wherein the crack detection line comprises a wire around the display area [Fig. 1 as shown generally]. 
18.  Yanagisawa is silent on wherein the crack detection line has a zigzag pattern along one edge of the display area.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yanagisawa as required by this claim, since changing the shape of an element is within the level of person of ordinary skill in the art, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
19.  Yanagisawa is silent on wherein the crack detection line and the data lines are at different layers.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yanagisawa as required by this claim, since rearranging the location of parts of an invention is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).
20.  Yanagisawa teaches wherein the crack detection line and the test voltage line are at a same layer [Fig. 1 as shown generally].

Allowable Subject Matter
Claims 5, 7-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613.  The examiner can normally be reached on Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/Gustavo Polo/              Primary Examiner, Art Unit 2694